           Case 5:20-cv-00438-R Document 8 Filed 06/19/20 Page 1 of 5



                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

KENNETH R. HEDDLESTEN,                        )
                                              )
                     Petitioner,              )
                                              )
v.                                            )          CIV-20-438-R
                                              )
SCOTT CROW, Director,                         )
                                              )
                     Respondent.              )

                                         ORDER

       Petitioner, a state prisoner appearing pro se, filed this action pursuant to 28 U.S.C.

§ 2254, seeking a writ of habeas corpus. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) the

matter was referred to United States Magistrate Judge Gary M. Purcell for preliminary

review. On May 29, 2020, Judge Purcell issued a Report and Recommendation wherein he

recommended that the petition be dismissed as untimely. The matter is currently before the

Court on Petitioner’s timely objection to the Report and Recommendation, which gives

rise to this Court’s obligation to undertake a de novo review of those portions of the Report

and Recommendation to which Petitioner makes specific objection. Having conducted this

de novo review, the Court finds as follows.

       Judge Purcell sets forth the timeline of Petitioner’s state conviction following entry

of a blind plea and his unsuccessful attempt to withdraw his plea, as well as his

unsuccessful appeals and multiple applications for post-conviction relief. Beyond the

proceedings identified in the Report and Recommendation, the records of this Court reveal

that Petitioner previously filed a § 2254 challenge to these same convictions. See
              Case 5:20-cv-00438-R Document 8 Filed 06/19/20 Page 2 of 5



Heddlesten v. Miller, CIV-11-430-M (Doc.No. 37). Petitioner requested and the Court

complied with his request to dismiss that petition without prejudice, as discussed further

below. Petitioner now returns to this Court, eight years after expiration of the one-year

statute of limitations period under the AEDPA, and seeks to pursue his § 2254 claims. As

noted, Judge Purcell concluded the petition was untimely, a conclusion that Petitioner does

not challenge. Similarly, he does not challenge Judge Purcell’s conclusion that he is not

entitled to statutory tolling. Petitioner argues, however that he is entitled to equitable

tolling. The Court disagrees.1

         Petitioner asserts that his appellate counsel’s failure to file a petition for certiorari

review or to inform him of the one-year statute of limitations period for filing a § 2254

petition entitles him to equitable tolling. As noted in the Report and Recommendation, the

standard for equitable tolling requires a Petitioner to establish that he has been pursuing his

rights diligently and that some extraordinary circumstance stood in his way. Here, the

Court’s earlier § 2254 proceedings belie any attempt by Mr. Heddlesten to rely on equitable

tolling.

         Petitioner filed CIV-11-430-M on April 19, 2011, eight days after his conviction

became final. In a Report and Recommendation dated July 15, 2011, Magistrate Judge

Valerie Couch recommended dismissal of the § 2254 petition because it presented both

exhausted and unexhausted claims. Petitioner was advised that he could amend his petition

and omit unexhausted claims, in which case the petition could proceed. (Doc.No. 14). In


1
  Judge Purcell also concluded that Petitioner had not alleged factual innocence as a basis for tolling, a finding that
Petitioner does not challenge in his objection.

                                                           2
                 Case 5:20-cv-00438-R Document 8 Filed 06/19/20 Page 3 of 5



the Report and Recommendation Judge Couch recommended the Court not employ the

stay and abeyance procedure sometimes applied to mixed petitions:

           Petitioner has not demonstrated a stay is warranted by addressing the
           appropriate Rhines [v. Weber, 544 U.S. 269 (2005),] factors. Significantly,
           the one-year limitations period has not expired. See 28 U.S.C. §
           2244(d)(1)(A). Without conducting any analysis of the limitations issue, the
           Court notes the OCCA Summary Opinion was filed on January 20, 2011.
           Therefore, the recommended dismissal of the instant period does not come
           at a time after the expiration of the limitations period or close to the end of
           the one-year period.


Id. at p. 5. A footnote accompanying the text warned Petitioner that the limitations period

was not tolled while the federal habeas petition was pending. Id. at note 1. In response

Petitioner chose to amend his petition, omitting the unexhausted claims.

           Thereafter, on April 4, 2012, mere days before the one-year period under § 2244(d)

expired, Petitioner sought leave to supplement his petition to add new, unexhausted,

claims. (Case No. CIV-11-430-M, Doc.No. 30). He was again warned about the statute of

limitations issue in a July 23, 2012 Order from Magistrate Judge Bana Roberts denying his

request that the Court excuse exhaustion of his unexhausted claims and denying leave to

supplement his claims because doing so would create a “mixed” petition.)2 Petitioner was

given the opportunity to clarify whether he sought dismissal without prejudice of the entire

action or whether he wished to proceed with his one exhausted claim. (Id. at Doc.No. 36,

p. 3, note 1). Despite these warnings Petitioner concluded that he wished to proceed on all

of his claims and sought voluntary dismissal without prejudice. Consistent with his request,



2
    By this time the statute of limitations had expired.

                                                           3
           Case 5:20-cv-00438-R Document 8 Filed 06/19/20 Page 4 of 5



the Court dismissed his action on September 25, 2012 and Petitioner did not return to this

Court until May 2, 2020.

       This additional factual background undercuts Petitioner’s contention that he is

entitled to equitable tolling, given that he twice ignored this Court’s admonitions that the

one-year statute of limitations was running while he was pursuing his initial § 2254.

Furthermore, Petitioner’s arguments related to the alleged ineffectiveness of his counsel

and counsel’s failure to raise certain arguments do not support a finding of equitable tolling,

rather they are arguments in support of the merits of his claims. See Marsh v. Soares, 223

F.3d 1217, 1220 (10th Cir. 2000) (“[I]gnorance of the law, even for an incarcerated pro se

petitioner, generally does not excuse prompt filing.” (quoting Fisher v. Johnson, 174 F.3d

710, 714 (5th Cir. 1999))); Vue v. Dowling, 716 F. App'x 749, 752 (10th Cir. 2017)

(requiring a petitioner “to provide sufficient evidence that his lawyer’s purported

negligence prevented him from filing a habeas application within the one-year limitations

period”). Petitioner was able to file his initial § 2254 action within days of his conviction

becoming final and was informed in those proceedings of the one-year statute of limitations

period. Counsel’s alleged failure to file a petition for certiorari review does not implicate

Petitioner’s ability to seek § 2254 relief. Similarly, counsel’s failure to raise certain issues

in the District Court of Caddo County does not implicate Petitioner’s ability to timely seek

§ 2254 relief. As such, the Court concludes Petitioner is not entitled to equitable tolling.

       In a habeas proceeding, when the Court issues a final ruling that is adverse to the

petitioner, it must consider whether to issue or deny a certificate of appealability. 28 U.S.C.

§ 2253(c); Rule 11(a), Rules Governing Section 2254 Cases in the United States District

                                               4
           Case 5:20-cv-00438-R Document 8 Filed 06/19/20 Page 5 of 5



Courts. When the adverse ruling rests on a procedural ground, the petitioner must show

that reasonable jurists could debate (1) whether the petition asserted a viable constitutional

claim and (2) whether the district court was correct in its procedural ruling. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). The Court finds reasonable jurists would not debate

the Court's determinations (1) that the habeas petition is time-barred under § 2244(d)(1)(A)

and (2) Petitioner is not entitled to tolling of the statute of limitations period. The Court

therefore declines to issue a certificate of appealability.

       For the reasons set forth above, the Court hereby ADOPTS Magistrate Judge

Purcell’s conclusion that the Petition is untimely, and Petitioner is not entitled to tolling of

the statute of limitations period, and therefore the Petition is hereby DISMISSED.

       IT IS SO ORDERED this 19th day of June 2020.




                                               5
